Title: From George Washington to Major General Stirling, 26 July 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Mr Lotts [N.J.] 26th July 1777.

Yours of the 24th overtook me at this place. Genl Green’s division will reach Morris Town this Evening. Genl Stephen’s and Genl Lincoln’s march thro’ Chester by an upper Road. I have no objection to your Lordship’s taking the Rout you mention, and as it will bring you near New Ark and Elizabeth Town, I have sent orders to Colo. Dayton to endeavour to procure certain intelligence of the Number of the Enemy left upon Staten Island and where they are posted. If they only consist of the Green Regiments amounting to about 1000 Men, as a Deserter says, a descent may be made to great Advantage. Colo. Dayton will procure

all the Boats thereabouts previous to your coming, and if upon your arrival you think the attempt practicable, you may make the tryal. That you may not go needlessly out of your Way, Colo. Dayton is to send an Officer to meet you, to acquaint you with his intelligence, from which you may judge whether it will be prudent to make an attack.
Your Lordship is not by any means to understand the above as a Positive order, but a Matter left intirely to your own discretion, I would not have it undertaken if there is the smallest Risque, for I do not think we are at this time intitled to put any thing to the hazard. I am with great Regard Yr Lordship’s most obt Servt

Go: Washington

